Country-Wide Ins. Co. v Melia (2019 NY Slip Op 00991)





Country-Wide Ins. Co. v Melia


2019 NY Slip Op 00991


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Sweeny, J.P., Tom, Webber, Kahn, Kern, JJ.


8376N 153639/18

[*1] Country-Wide Insurance Company, Plaintiff-Appellant,
vFrances Melia, Defendant-Respondent, Bishwanan Jagmohan, Defendant.


Thomas Torto, New York, for appellant.
Held & Hines, L.L.P., New York (Scott B. Richman of counsel), for respondent.

Order, Supreme Court, New York County (Adam Silvera, J.), entered on or about September 24, 2018, which granted defendant Frances Melia's motion for a change of venue, unanimously affirmed, without costs.
Defendant met its burden for a discretionary change of venue of this action from New York County to Queens County (Wickman v Pyramid Crossgates Co., 127 AD3d 530, 531 [1st Dept 2015]; see Tricarico v Cerasuolo, 199 AD2d 142 [1st Dept 1993]). While plaintiff insurance company has its principal place of business in New York County, this action arose in Queens County, two related actions based upon the same accident were venued in Queens County, the subject insurance policy was issued in Queens, and the elderly defendant lives in a nursing home there. Under these circumstances, changing venue to Queens County will better promote the ends of justice (Wickman, 127 AD3d at 531).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK